Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 1 of 15 PageID #: 26623




                                            May 10, 2021


 BY ELECTRONIC CASE FILING – FILED UNDER SEAL

 The Honorable Pamela K. Chen
 United States District Judge
 United States District Court
  for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     United States v. Carlos Martinez, Case No. 15-cr-252
                (Def. No. 33) (PKC)

 Dear Judge Chen:

        I represent Defendant Carlos Martinez in the above-captioned case, pending before Your
 Honor. Through this letter, Mr. Martinez moves for an Order allowing him to file his fifth letter
 motion seeking a modification of his conditions of release (attached hereto as Exhibit 1), and
 Exhibits A and B to Mr. Martinez’s motion seeking a modification of the conditions of his release,
 under seal. The reasons for Mr. Martinez’s request are as follows.

         Mr. Martinez recognizes that there is a presumptive right in American courts of public
 access to judicial records. See, e.g., Nixon v. Warner Comms., Inc., 435 U.S. 589, 597 (1978).
 Access, however, is not automatic. The decision of whether to grant this access is “best left to the
 sound discretion of the trial court.” United States v. E. Air Lines, Inc., 923 F.2d 241, 245 (2d Cir.
 1991) (citing Nixon, 435 U.S. at 599). This discretion is to be “exercised in light of the relevant
 facts and circumstances of the particular case.” Id.

         Mr. Martinez’s letter motion attached hereto as Exhibit 1 seeks the Court’s leave to travel
 to and from Mexico from May 17, 2021 through May 24, 2021. The purpose of this travel is to
 attend meetings related to several business consulting ventures, as well as to attend meetings and
 events concerning Mr. Martinez’s family. The family meetings including attending medical
 appointments with Mr. Martinez’s mother, who suffered two heart attacks in January 2021, and
 with Mr. Martinez’s sister, who has been diagnosed with kidney cancer and recently underwent
 surgery to remove 30% of her kidney.
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 2 of 15 PageID #: 26624
 The Honorable Pamela K. Chen
 May 10, 2021
 Page 2 of 2

         The reasons for Mr. Martinez’s request are highly sensitive and personal, and concern
 medical information pertaining to Mr. Martinez’s mother and sister (including certain medical
 records pertaining to Mr. Martinez’s sister), and information regarding Mr. Martinez’s current
 business ventures. Additionally, Mr. Martinez respectfully requests the Court’s leave to file his
 motion under seal, due to potential security issues in Mexico that could arise if details regarding
 Mr. Martinez’s travel to Mexico were placed on the public record. Given the basis of Mr.
 Martinez’s request, it would be a proper use of the Court’s discretion to deny public access to this
 highly sensitive and personal information.

         In the event the Court denies this request, Mr. Martinez respectfully requests the Court to
 return this letter to undersigned counsel so that it is not publicly filed or, in the alternative, allow
 Mr. Martinez the opportunity to file a redacted version of his letter motion, attached hereto as
 Exhibit 1, on the public record.

         On May 7, 2021, Mr. Martinez sought the United States’ position on the relief requested
 herein. Assistant United States Attorney Kristin Mace represented that the United States does not
 object to the relief requested herein.

         On May 7, 2021, undersigned counsel sought the United States Pretrial Services Office and
 the United States Probation Office’s positions on the relief requested herein. United States Pretrial
 Services Officer Ramel Moore represented that his office does not object to the relief requested
 herein. At the time of the filing of this motion, Mr. Martinez was unable to obtain the position of
 the United States Probation Office.

           This is Mr. Martinez’s fifth application to file a motion under seal in the above-captioned
 matter.

        Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
 application and issue an Order allowing Mr. Martinez to file his fifth letter motion seeking a
 modification of the conditions of his release, attached hereto as Exhibit 1, and Exhibits A and B to
 Mr. Martinez’s motion seeking a modification of the conditions of his release, under seal.

                                                Respectfully submitted,


                                                Julia M. Coleman
                                                Steven J. McCool
                                                Michael Cornacchia
                                                Ramon Abadin

                                                Counsel for Carlos Martinez

 cc: Counsel for the United States (by e-mail)
     Supervising U.S. Pretrial Services Officer Ramel Moore (by e-mail)
     U.S. Probation Officer Juan Nunez (by e-mail)
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 3 of 15 PageID #: 26625




                              EXHIBIT 1

                    FILED UNDER SEAL
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 4 of 15 PageID #: 26626




                                           May 10, 2021


 BY ELECTRONIC CASE FILING – FILED UNDER SEAL

 The Honorable Pamela K. Chen
 United States District Judge
 United States District Court
  for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     United States v. Carlos Martinez, Case No. 15-cr-252
                (Def. No. 33) (PKC)

 Dear Judge Chen:

         I represent Defendant Carlos Martinez in the above-captioned case, pending before Your
 Honor. Through this letter, Mr. Martinez moves for an order permitting him to travel to and from
 Mexico from May 17, 2021 through May 24, 2021. The purpose of this travel is to attend meetings
 relating to several business consulting ventures, and to attend meetings and events concerning Mr.
 Martinez’s family.

         Under his conditions of release, Mr. Martinez must remain in the Southern District of
 Florida. See ECF 1369, at 3, ¶ 1. Mr. Martinez is permitted to travel to New York City,
 Washington, D.C., and the Eastern District of Virginia, provided that he notifies “Pretrial Services
 no later than 3 days prior to the date of travel and provide[s] the dates he will be outside of the
 Southern District of Florida, if more than 1 day, to Pretrial Services.” Id. Should Mr. Martinez
 travel outside of the Southern District of Florida, he “shall be monitored as required by Pretrial
 Services.” Id. at ¶ 5. Mr. Martinez also “surrender[ed] any and all passports to Pretrial Services,
 including his U.S. and Mexican passports,” as a condition of his release. Id. at ¶ 4.

        Through this motion, Mr. Martinez seeks the Court’s permission to travel to Mexico City,
 Mexico and Toluca and Valle de Bravo, Edo de Mexico from May 17, 2021 through May 24, 2021.
 The reasons for and relevant details of this trip is as follows:

       Mr. Martinez seeks the Court’s permission to travel from Miami, Florida to Mexico City,
 Mexico on May 17, 2021. From May 17, 2021 through May 20, 2021, Mr. Martinez will attend
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 5 of 15 PageID #: 26627
 The Honorable Pamela K. Chen
 May 10, 2021
 Page 2 of 4

 twelve business meetings related to his consulting services. The exact date, time, and location of
 each meeting will be provided to Pretrial Services in advance of Mr. Martinez’s travel, should the
 Court grant Mr. Martinez’s request. Also during this time, Mr. Martinez will accompany his
 mother to her doctor’s appointment, to review her current health condition after suffering two heart
 attacks in January 2021. In addition, Mr. Martinez’s sister, Claudia Martinez Sanchez, has been
 diagnosed with kidney cancer and underwent surgery on April 16, 2021 to have 30% of her kidney
 removed. Mr. Martinez will attend a meeting with his sister and her doctor to determine whether
 his sister will need a kidney transplant in the future. Also during this meeting, Mr. Martinez will
 undergo an evaluation to determine whether he could be a compatible kidney donor for his sister.
 Mr. Martinez’s sister’s relevant medical documents are attached hereto as Exhibit A. Mr. Martinez
 will also attend an important church meeting. Mr. Martinez will stay at his mother’s house in
 Mexico City, Mexico and will abide by his 11:00 p.m. – 6:30 a.m. curfew at his mother’s house.

         On May 21, 2021, Mr. Martinez will travel one hour, via land transportation, to Toluca and
 Valle de Bravo, Edo de Mexico. From May 21, 2021 through May 23, 2021, Mr. Martinez will
 attend two business meetings, will attend a meeting regarding a family real estate project, and will
 attend a family event on May 22, 2021. Mr. Martinez will stay at a hotel in Valle de Bravo, where
 his May 22 family event will be held, and will abide by his 11:00 p.m. – 6:30 a.m. curfew at the
 hotel. On May 23, 2021, Mr. Martinez will travel back to Mexico City via land transportation.
 Mr. Martinez will spend the evening at his mother’s house in Mexico City and will abide by his
 11:00 p.m. – 6:30 a.m. curfew at his mother’s house. Mr. Martinez will return from Mexico to
 Miami on May 24, 2021. Mr. Martinez’s wife and children will also be in Mexico during this time.

         Mr. Martinez seeks a modification of his curfew on May 17, 2021, as his flight would
 depart from Miami International Airport at 7:00 a.m. For this reason, Mr. Martinez requests that
 his curfew on May 17, 2021 end at 5:00 a.m., instead of 6:30 a.m. Mr. Martinez also seeks a
 modification of his curfew on May 24, 2021, as his flight would depart from Mexico City at 6:25
 a.m. For this reason, Mr. Martinez requests that his curfew on May 24, 2021 end at 5:00 a.m.,
 instead of 6:30 a.m.

        The specifics of each of this trip, including Mr. Martinez’s proposed flight itineraries and
 the addresses and phone numbers of the locations where Mr. Martinez will stay, have been
 provided to the United States, Pretrial Services, and the U.S. Probation Office.

          If the Court grants this motion, counsel of record for Mr. Martinez, Ramon Abadin, will
 act as a third-party custodian for Mr. Martinez during his travels. Mr. Abadin will accompany Mr.
 Martinez to Mexico, will remain with Mr. Martinez in Mexico, and will return with Mr. Martinez
 to the United States. Attached as Exhibit B to this motion is a letter from Mr. Abadin, affirming
 his willingness and ability to act as a third-party custodian to Mr. Martinez, and to fulfill the
 requirements of 18 U.S.C. § 3142(c)(1)(B)(i).

         Given that Mr. Martinez surrendered his U.S. and Mexican passports as a condition of his
 release, Mr. Martinez also respectfully requests that his passports be temporarily returned to him
 on May 14, 2021 (one business day before his May 17, 2021 departure date), so that he may travel
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 6 of 15 PageID #: 26628
 The Honorable Pamela K. Chen
 May 10, 2021
 Page 3 of 4

 to Mexico. As soon as Mr. Martinez returns to the United States, he will immediately return his
 passports to Pretrial Services.

         Given the highly sensitive and personal nature of the reasons for Mr. Martinez’s request,
 Mr. Martinez has sought to file this letter motion under seal. Should the Court determine that this
 letter motion should not be filed under seal, Mr. Martinez respectfully requests the opportunity to
 redact this letter motion before it is filed on the public record.

          Mr. Martinez’s conditions of release are meant to consist of the least restrictive condition,
 or combination of conditions, needed to reasonably assure Mr. Martinez’s appearance in this
 matter. See 18 U.S.C. § 3142(c)(1)(B). Mr. Martinez has complied with all of his release
 conditions and cooperated fully with the Pretrial Services and Probation Offices supervising his
 release. The travel requested by this motion is critical not only for Mr. Martinez to attend to the
 serious medical situations facing his family, but is also critical to Mr. Martinez’s ability to work
 and earn an income while he is awaiting trial in this matter. Mr. Martinez takes his compliance
 with his release conditions very seriously, and his successful navigation of his trip to Mexico
 earlier this year demonstrates that he is not a flight risk, and will appear and any and all court dates
 for this matter. Indeed, although Mr. Martinez was granted leave to travel to Mexico for a period
 of two weeks (from January 25, 2021 through February 8, 2021), with the Court’s leave to seek an
 extension of time to remain in Mexico, he returned to the United States five days prior to the
 expiration of the two-week period, as his mother had been discharged from the hospital and
 returned to her home.

         On May 7, 2021, Mr. Martinez sought the United States’ position on the relief requested
 herein. Assistant United States Attorney Kristin Mace represented that the United States objects
 to the relief requested herein.

         Mr. Martinez has complied with all of his release conditions and cooperated fully with the
 Pretrial Services and Probation Offices supervising his release. On May 7, 2021, undersigned
 counsel sought the United States Pretrial Services Office and the United States Probation Office’s
 positions on the relief requested herein. United States Pretrial Services Officer Ramel Moore
 represented that his office objects to the relief requested herein. At the time of the filing of this
 motion, Mr. Martinez was unable to obtain the position of the United States Probation Office.

       This is the fifth application for a modification of the conditions of Mr. Martinez’s pretrial
 release.

        Wherefore, for the reasons cited herein, it is respectfully requested that the Court grant this
 application and issue an Order permitting Mr. Martinez to travel to Mexico from May 17, 2021
 through May 24, 2021.
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 7 of 15 PageID #: 26629
 The Honorable Pamela K. Chen
 May 10, 2021
 Page 4 of 4

                                            Respectfully submitted,



                                            Julia M. Coleman
                                            Steven J. McCool
                                            Michael Cornacchia
                                            Ramon Abadin

                                            Counsel for Carlos Martinez

 cc: Counsel for the United States (by e-mail)
     Supervising U.S. Pretrial Services Officer Ramel Moore (by e-mail)
     U.S. Probation Officer Juan Nunez (by e-mail)
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 8 of 15 PageID #: 26630




                              EXHIBIT A

                    FILED UNDER SEAL
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 9 of 15 PageID #: 26631
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 10 of 15 PageID #: 26632
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 11 of 15 PageID #: 26633
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 12 of 15 PageID #: 26634
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 13 of 15 PageID #: 26635




                              EXHIBIT B

                     FILED UNDER SEAL
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 14 of 15 PageID #: 26636




                                                                     RAMÓN A. ABADIN P.A.
                                                                           COUNSELOR OF LAW
                                                                             232 ANDALUSIA, SUITE 200
                                                                               CORAL GABLES FL 33134
                                                                                          305-321-4496
                                                                            rabadin@abadinlaw.com


                                             May 10, 2021


  BY ELECTRONIC CASE FILING – FILED UNDER SEAL

  The Honorable Pamela K. Chen
  United States District Judge
  United States District Court
   for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

         Re:     United States v. Carlos Martinez, Case No. 15-cr-252
                 (Def. No. 33) (PKC)

  Dear Judge Chen:

           I, along with Steven McCool, Julia Coleman, and Michael Cornacchia, represent Defendant
  Carlos Martinez in the above-captioned case, pending before Your Honor. I am submitting this
  letter in support of Mr. Martinez’s letter motion seeking an Order permitting him to travel
            from May 17, 2021 through May 24, 2021


          As counsel for Mr. Martinez and an officer of the Court, I hereby affirm that I will act as a
  third-party custodian for Mr. Martinez during his travels                          . See 18 U.S.C. §
  3142(c)(1)(B)(i). I affirm that Mr. Martinez will remain in my custody while he travels
                                  on the dates listed above. Id. I further affirm that I agree to assume
  supervision of Mr. Martinez, and to report immediately any violation of a release condition to the
  Court. Id. As an officer of the Court and counsel of record for Mr. Martinez, I affirm that I am
  able reasonably to assure the Court that Mr. Martinez will appear as required. Id.

          I take my dedication to the legal profession and my role as an officer of the court very
  seriously and uphold my duties as an attorney to the highest standards of ethics and
  professionalism. I am a native Spanish speaker. In addition to being counsel of record for Mr.
  Martinez, I am the former President of The Florida Bar Association, and a former President of the
  Cuban American Bar Association. I am also a Fellow of the American College of Trial Lawyers,
Case 1:15-cr-00252-PKC Document 1546 Filed 05/25/21 Page 15 of 15 PageID #: 26637

                                                                      United States v. Carlos
                                                                      Martinez, Case No. 15-cr-252
                                                                      (Def. No. 33) (PKC)
                                                                                               Page 2

  a member of the Florida Chapters of the American Board of Trial Advocates, the Federation of
  Defense and Corporate Counsel, and the International Association of Defense Counsel. I have
  served on the American Bar Association’s Standing Committee on the Federal Judiciary, where I
  was one of only fifteen members appointed to evaluate all prospective nominees to the federal
  bench in the Eleventh Circuit and nationally, and most recently, to the United States Supreme
  Court. I have also served on and was chairman of the Third District Court of Appeals Judicial
  Nominating Commission, and have served on the City of Miami’s City Attorney Selection
  Committee. Additionally, I was a member of the Florida Supreme Court’s Commission on Access
  to Civil Justice and was appointed to serve on the Florida Supreme Court’s Long Range Strategic
  Planning Workgroup. Over the course of my legal career, I have received numerous awards,
  including the prestigious G. Kirk Haas Award from the Florida Bar, which is awarded annually to
  one attorney in the State of Florida.

          I am available at the Court’s convenience to provide any further information the Court may
  require regarding my affirmation to serve as Mr. Martinez’s third-party custodian during his travel
             from May 17, 2021 through May 24, 2021. Thank you for your consideration.

                                               Respectfully submitted,

                                                Ramon Abadin
                                               Ramon Abadin

                                               Counsel for Carlos Martinez


  cc: Counsel for the United States (by e-mail)
      U.S. Pretrial Services Officer Ramel Moore (by e-mail)
      U.S. Probation Officer Juan Nunez (by e-mail)
